ORDER

PER CURIAM.
Frederick W. Allen (“claimant”) appeals from an award of workers’ compensation benefits, wherein the Labor and Industrial Relations Commission found that two separate, compensable accidents had occurred and apportioned liability between two insurers. Grasser Electric Corporation (“Grasser”), claimant’s employer, and Clarendon National Insurance (“Clarendon”), Grasser’s insurer at the time of the second accident, separately appeal the award.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).